— Order, Supreme Court, New York County (Richard F. Braun, J.), entered July 27, 2011, which granted defendant-respondent’s (defendant) motion to dismiss the complaint as against it, unanimously affirmed, without costs.
Plaintiff failed to state a cognizable cause of action as against defendant. Indeed, read generously, the complaint merely alleges that defendant issued restraining notices on a duly filed default judgment, obtained by predecessor counsel. This conduct does not amount to a tort (Caribbean Constr. Servs. & Assoc. v Zurich Ins. Co., 267 AD2d 81, 83 [1st Dept 1999]). Concur— Tom, J.E, Andrias, Saxe, Acosta and Freedman, JJ.